COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00315-CV


In re Chris Gerstner d/b/a Resolute        §   Original Proceeding
Services
                                           §   From County Court at Law No. 1

                                           §   of Tarrant County (2007-054860-1)

                                           §   October 23, 2015

                                           §   Opinion by Justice Walker


                                   JUDGMENT

      The court has considered the petition for writ of mandamus filed by Relator

Chris Gerstner d/b/a Resolute Services.          We conditionally grant Relator’s

petition. Writ will issue only if Respondent, the Honorable Don Pierson, fails to

hold a hearing and to rule on Relator’s application for ex parte turnover relief

within thirty days.

      It is further ordered that Real Party in Interest Aaron Transfer and Storage,

Inc. shall pay all costs of this proceeding, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Sue Walker____________________
                                         Justice Sue Walker